IN THE SUPREME COURT OF THE STATE OF NEVADA


                     KODY W. HARLAN,                                         No. 80318
                     Appellant,
                     vs.
                     THE STATE OF NEVADA,
                     Respondent.
                                                                                     FILED              .a



                                                                                     FEB I 7 2022
                                                                                 ELIZABETH A. BROWN
                                                                               CLERK OF SUPREME COURT
                                                                               fre
                                                                                             RK f
                                                                                      C/EPt ClE
                                             ORDER OF AFFIRMANCE
                                 This is an appeal from a judgment of conviction, pursuant to a
                     jury verdict, of first-degree murder with the use of a deadly weapon, robbery
                     with the use of a deadly weapon, and accessory to murder with the use of a
                     deadly weapon. Eighth Judicial District Court, Clark County; Douglas W.
                     Herndon, Judge. Appellant Kody Harlan raises six contentions on appeal.
                                 First, appellant argues that the district court should have
                     severed his trial from his codefendant Jaiden Caruso because the State
                     relied on testimony about Caruso's statements planning a robbery and
                     acknowledging that he committed a robbery and murder. Severance is
                     appropriate "only if there is serious risk that a joint trial would compromise
                     a specific trial right of one of the defendants, or prevent the jury from
                     making a reliable judgment about guilt or innocence." Marshall v. State,
                     118 Nev. 642, 647, 56 P.3d 376, 379 (2002). Contrary to appellant's
                     assertion, Caruso's statements implicating him in planning and carrying
                     out the robbery and murder would have been admissible in a separate trial.
                     See NRS 51.035(3)(e) (providing that "[a] statement by a coconspirator of a
                     party during the course and in furtherance of the conspiracy" does not
                     constitute hearsay). Both appellant and Caruso were charged with murder

SUPREME COURT
     OF
   NEVADA

(0) 19.0A   es101.
                                                                                          d .2 -0 S3470
                 and robbery with the use of a deadly weapon under the theories that they
                 participated as principals, aided and abetted in the crimes, and conspired
                 to commit the crimes. And Caruso's statements indicating that he and
                 appellant murdered and robbed someone would have been admissible as
                 they were made in appellant's presence and were of such a nature that
                 "dissent would have been expected if the communications were incorrect."
                 Maginnis v. State, 93 Nev. 173, 175, 561 P.2d 922, 923 (1977) (recognizing
                 that both an accusatory statement implicating a defendant and that
                 defendant's silence, where not relying on the Fifth Amendment, may be
                 offered as an adoptive admission of guilt); see NRS 51.035(3)(b) (providing
                 that an adoptive admission of a party does not constitute hearsay).
                 Therefore, the district court did not abuse its discretion in denying the
                 motion to sever. See Chartier v. State, 124 Nev. 760, 763-64, 191 P.3d 1182,
                 1184-85 (2008) (reviewing denial of motion to sever for abuse of discretion).
                             Second, appellant argues that, pursuant to Garner v. State, 116
                 Nev. 770, 6 P.3d 1013 (2000), overruled on other grounds by Sharma v.
                 State, 118 Nev. 648, 56 P.3d 868 (2002), the district court should have sua
                 sponte instructed the jury that it needed to find appellant engaged in an
                 overt act in furtherance of the conspiracy and that appellant could not be
                 found guilty based on his mere presence during the crime. We discern no
                 plain error. See Flanagan v. State, 112 Nev. 1409, 1423, 930 P.2d 691, 700
                 (1996) ("Failure to object or to request an instruction precludes appellate
                 review, unless the error is patently prejudicial and requires the court to act
                 sua sponte to protect a defendant's right to a fair trial."); see also Jerernias
                 v. State, 134 Nev. 46, 50, 412 P.3d 43, 48 (2018) (providing that plain error
                 is shown by demonstrating clear error that affected a defendant's
                 substantial rights). Appellant did not demonstrate that the district court

SUPREME COURT
      OF
   NEVADA
                                                        2
  I947A    ARP
                      erred in not issuing either instruction. The State was not required to prove
                      that appellant committed an overt act in furtherance of the conspiracy to
                      convict appellant under that theory of liability. Moore v. State, 117 Nev.
                      659, 662, 27 P.3d 447, 450 (2001). Additionally, the "mere presence"
                      instruction was not supported by the evidence at trial. See Allen v. State,
                      97 Nev. 394, 398, 632 P.2d 1153, 1155 (1981) ("The test for the necessity of
                      instructing the jury is whether there is any foundation in the record for the
                      defense theory."). Testimony showed that appellant discussed a robbery
                      with Caruso, transported the victim to the location where he was killed, and
                      rifled through the victim's pockets after the shooting. See Garner, 116 Nev.
                      at 780, 6 P.3d at 1020 ("Conduct occurring after a crime may be relevant to
                      proving the commission of the crime."). Law enforcement also apprehended
                      appellant after a high-speed chase ending in a car accident and a foot chase.
                      Under these circumstances, appellant has not demonstrated that the
                      absence of these instructions was so patently prejudicial that the district
                      court was required to give them to protect his right to a fair trial.
                                  Third, appellant argues that the prosecutor argued facts not in
                      evidence when he attributed a codefendant's words to appellant.          See

                      Williams v. State, 103 Nev. 106, 110, 734 P.2d 700, 703 (1987) (A prosecutor
                      may not argue facts or inferences not supported by the evidence."). We
                      disagree because the challenged comments are supported by the
                      examination of the witness to whom they were attributed. Therefore, the
                      district court's failure to address the comments did not amount to plain
                      error. See eferemias, 134 Nev. at 50, 412 P.3d at 48.
                                  Fourth, appellant argues that the district court erred in
                      permitting improper hearsay. We discern no abuse of discretion. See Fields
                      v. State, 125 Nev. 785, 795, 220 P.3d 709, 716 (2009) (reviewing district

SUPREME COURT
        OF
     NEVADA
                                                             3
(0) 1947A ailli311.
                        court's hearsay determination for abuse of discretion). Appellant's and
                        Caruso's statements contemplating robbery constituted statements against
                        interest under NRS 51.345 and statements of a party opponent under NRS
                        51.035(3)(a), and therefore were not inadmissible hearsay. Although the
                        witness heard about Caruso and appellant's conversation from another
                        individual who did not testify at trial, her testimony indicated that she also
                        personally overheard the conversation.
                                    Fifth, appellant argues that the district court erred in denying
                        a defense motion for a mistrial based on a witness mentioning the
                        defendants involvement in uncharged conduct (being in possession of a
                        stolen car). We disagree. The prosecution did not elicit the witness's brief
                        mention that the defendants drove a stolen car,' and after a brief discussion
                        with counsel, the district court admonished the jury to disregard any
                        allegation that the car was stolen. See Carter v. State, 121 Nev, 759, 770,
                        121 P.3d 592, 599 (2005) ("A witness's spontaneous or inadvertent
                        references to inadmissible material, not solicited by the prosecution, can be
                        cured by an immediate admonishment directing the jury to disregard the
                        statement." (internal quotation marks omitted)); see also Glover v. Dist. Ct.,
                        125 Nev. 691, 727, 220 P.3d 684, 708 (2009) (Cherry, J., dissenting)
                        (Curative instructions present a particularly strong alternative to a
                        mistrial given that, as this court has stated numerous times, we presume
                        that a jury will follow jury instructions."). We therefore conclude the district
                        court did not abuse its discretion in denying the motion for a mistrial. See



                              'During Detective Wayne Nichols' cross-examination about why
                        forensic examiners did not analyze the victim's wallet, Nichols stated that
                        further analysis was not considered crucial because the wallet had been
                        found "in the stolen Mercedes in the back seat."
SUPREME COURT
         Of
      NEVADA
                                                               4
(0) I WI7A    cf4Pi).
McKenna v. State, 114 Nev. 1044, 1055, 968 P.2d 739, 746 (1998) (reviewing
the denial of a motion for a mistrial for an abuse of discretion).
            Sixth, appellant argues that the district court erred in denying
the motion for a new trial based on juror misconduct in considering the
testimony about uncharged conduct involving the stolen car. "A jury's
failure to follow a district court's instruction is intrinsic juror misconduct,"
Valdez v. State, 124 Nev. 1172, 1186, 196 P.3d 465, 475 (2008), which, "only
in extreme circumstances[j will . . . justify a new trial," Meyer v. State, 119
Nev. 554, 565, 80 P.3d 447, 456 (2003). Testimony by a juror about the
effect of anything on the jury's deliberative process is generally not
admissible to impeach a verdict. NRS 50.065(2). Nevertheless, the district
court held an evidentiary hearing to determine the extent to which the jury
followed the district court's instructions regarding the uncharged conduct
testimony. The testimony in that hearing established that any discussion
of the stolen vehicle during deliberations was brief because the foreperson
immediately admonished the jurors that they could not consider whether
the car was stolen, per the court's instructions. See Summers v. State, 122
Nev. 1326, 1333, 148 P.3d 778, 783 (2006) (presuming that the jurors follow
the district court's instructions). Accordingly, the district court did not
abuse its discretion in denying the motion. See Meyer, 119 Nev. at 561, 80
P.3d at 453 (reviewing the denial of a motion for a new trial based on juror
misconduct for an abuse of discretion).
            Seventh, appellant argues that cumulative error warrants
reversal. See Valdez v. State, 124 Nev. 1172, 1195, 196 P.3d 465, 481 (2008)
(providing the relevant factors to consider for a claim of cumulative error).
Appellant has not demonstrated the existence of any error. Thus, there is
nothing to cumulate. See Lipsitz v. State, 135 Nev. 131, 139 n.2, 442 P.3d



                                       5
                138, 145 n.2 (2019) (concluding that errors did not cumulate as there was
                only one error). Accordingly, we
                           ORDER the judgment of conviction AFFIRMED.




                                       Parraguirre



                  1                      ,   J.
                Hardesty




                cc:   Chief Judge, Eighth Judicial District Court
                      Department 3, Eighth Judicial District Court
                      Jean J. Schwartzer
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
      OF
   NEVADA
                                                     6
  I947A